DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim(s) 1-4, 12 — 15 and 18 - 19 are rejected under 35 U.S.C. 103 as being
unpatentable over U.S. Patent Application No. 2016/0224217 (Kim et al.) in view of
2013/0254107 (McClure).
	With respect to claims 1,12 and 18
A method comprising:
displaying, via a user interface, a data field that includes information (at least Fig. 11,
paragraphs 0202 — 0203, 0206, 0209); and
responsive to a swiping gesture (paragraph 0174) in relation to display of the data field,
sending a message with the information displayed in the data field to a service provider.
Kim et al. do teach the use of predetermined gestures, it does not appear to specifically
state that the gesture is used to send information to a service provider.
However, McClure teaches that a swipe gesture for sending data to a service
provider is old in the art (see at least paragraph 0028 of McClure). It would have been
obvious to one of ordinary skill in the art to have incorporated the teachings of McClure
into the Kim et al. system and method as such would only entail the addition of a known
predetermined gesture list or substitution of one known predetermined gesture for
another.
With respect to claims 2, 13 and 19, see the rejection above. With respect to
 claims 3 and 14, note Fig 11 and the multiple data fields and at
least paragraphs 0244 and 0249 and the rejection of claim 1 above.
With respect to claims 4 and 15, as best as can be determined, if there is
different information in the additional data field, it is obvious that a different action would
be performed.
With respect to claim 9, note at least paragraph 0171 of Kim et al.
Claim(s) 5 — 6 and 15 - 16 are rejected under 35 U.S.C. 103 as being
unpatentable over U.S. Patent Application No. 2016/0224217 (Kim et al.) in view of 2013/0254107 (McClure) and further in view of U.S. Patent No. 8,644,817 (Ezell et al.).
With respect to claims 5 — 6 and 15 — 17, Kim et al. show a data field with a
communication channels (see at least Fig. 38). If this is argued, then please note data structure 200 having data fields and communication preferences in Fig. 2 of Ezell et al.
In addition, note Col. 7, line 52 — Col. 8, line 50 of Ezell et al. It would have been
obvious to one of ordinary skill in the art to have incorporated the teachings of Ezell et
al. into the Kim et al./McClure system and method in order to have a more user-friendly
system and method by incorporating a communication channel into the data field for
easier communicating.
With respect to claims 7 — 8 and 20 note the rejection of claims 1 and 2 above.
With respect to claims 10 — 11, (see paragraph 209 of Kim et al.). It is noted that
user/customer profiles and the information contained therein are notorious old in the art
and it would have been obvious to one of ordinary skill in the art to have incorporated
such wherever and whenever it was deemed necessary.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
Applicant argues the combination of Kim and Mclure do not disclose the limitations of claim 1.  However, the examiner disagrees.  The combination of these two references do disclose such as shown in the rejection above.
It appears that Applicant and examiner are not seeing or understanding each other.  For example, note the examiner interview dated 09/15/2022 and compare Applicant’s interview dated 09/14/2022.
The examiner suggests another interview to discuss possible 101 issues and the Massey et al. reference (8943124).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The
official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
17Dec2022

/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652